IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-51186
                          Conference Calendar



FRANCES WILEY,

                                           Plaintiff-Appellant,

versus

SBC COMMUNICATIONS, INC., doing business
as Southwestern Bell; SOUTHWESTERN BELL PUBLIC
COMMUNICATIONS, doing business as Southwestern
Bell; SOUTHWESTERN BELL CORPORATION,,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-996
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frances Wiley, pro se, appeals the district court's summary-

judgment dismissal of her complaint and the district court's

denial of her motion for permission to appeal the summary-

judgment, construed as a motion to reopen the time to file an

appeal pursuant to Fed. R. App. P. 4(a)(6).     Wiley filed her

notice of appeal more than 30 days after the judgment, and

therefore the notice of appeal is untimely.     See Fed. R. App. P.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-51186
                                  -2-

4(a)(1)(A).   Rule 4(a)(6) provides that a motion to reopen the

time to appeal must be filed within 180 days after the judgment

or order is entered or within seven days after the moving party

receives notice of the entry, whichever is earlier.     The

appellant acknowledges that she received notice of the July 3,

2000, judgment on September 8, 2000, but she did not file her

motion until October 25, 2000.    Because Wiley did not file her

motion to reopen the time to appeal within seven days after she

learned of the judgment dismissing her complaint, her motion to

reopen was untimely.    See Wilkens v. Johnson, 238 F.3d 328, 335-

36 (5th Cir. 2001).    Under these circumstances, the district

court did not abuse its discretion in denying the motion to

reopen the time to appeal.    See In re Jones, 970 F.2d 36, 39 (5th

Cir. 1992).

     The appeal from the district court's summary judgment is

DISMISSED.    The district court's denial of appellant's motion to

reopen the time to appeal is AFFIRMED.      All outstanding motions

are DENIED.